The opinion of the court was delivered by
Bennett, J.
— The only question raised on the hearing, was, as to the allowance of the item of $10, in the defendant’s account. The case shows that the parties were about to close a contract for the sale of some real estate, and the plaintiff agreed with the defendant to pay him one dollar per hour for all the time which he should delay him, in completing the contract, after a given time, and the auditor reports that he was delayed ten hours, for which he allows him ten dollars. The parties saw fit to fix the rate of compensation, by their agreement, and there can be no pretence that it was nudum pactum. It was an agreement to pay the defendant a consideration for his time. The parties, in this case, being both able and willing to contract, and having actually contracted for a valuable consideration, this court cannot, in the absence of all fraud, set such contract aside. It was held, in the case of Brown v. Sawyer, 1 Aik. R. 130, that gross inadequacy in the consideration of a contract, was evidence from which a jury might infer fraud, in a case where there are no circumstances to rebut such a presumption. This, of course, would be a question for the auditors ; but this evidently is a case free from all fraud. The plaintiff having *291agreed to pay the defendant for his time, there is no reason why it may not be charged on book. The special contract, as to the rate of compensation, cannot have the effect to exclude the right. The judgment of the county court is affirmed.